
	
		I
		112th CONGRESS
		2d Session
		H. R. 4417
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Bishop of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain acrylic
		  filament tow.
	
	
		1.Certain acrylic filament
			 tow
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic filament tow (polyacrylonitrile tow) containing by
						weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of
						zinc, and 2 percent or more but not over 8 percent of water, importing in the
						form of bundles of crimped product of 250,000 to 350,000 filaments (plus or
						minus 10 percent) with an average decitex of 2.4 to 3.7 decitex (plus or minus
						10 percent) and length greater than 2 meters (provided for in subheading
						5501.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
